EXHIBIT 10.2
 
[EXECUTION VERSION]

 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT dated as of February 29, 2008 (the “Agreement”), is made
by and between BROADPOINT SECURITIES GROUP, INC., a New York corporation (the
“Company”), and MATLINPATTERSON FA ACQUISITION LLC, a Delaware limited liability
company (“MatlinPatterson”).
 
PRELIMINARY STATEMENTS
 
A.           MatlinPatterson is the owner of 41,499,261 shares of the Company
common stock, par value $0.01 per share (the “Common Stock”).
 
B.           The Company entered into an Asset Purchase Agreement (the “Asset
Purchase Agreement”), dated as of January 30, 2008, with Broadpoint Capital,
Inc., a New York corporation (“Broadpoint Capital”), and BNY Capital Markets,
Inc., a New York corporation.
 
C.           Pursuant to the Asset Purchase Agreement, Broadpoint Capital agreed
to hire certain Designated Key Employees (as defined in the Asset Purchase
Agreement), and the Company agreed to issue, subject to certain conditions,
restricted stock units and/or shares of restricted stock (“Awards”) to the
Designated Key Employees under the Company’s 2007 Incentive Compensation Plan
(the “Plan”);
 
D.           Because the number of shares of Common Stock authorized for
issuance under the Plan is insufficient to grant all the contemplated Awards to
the Designated Key Employees, the Board of Directors of the Company by
resolution adopted on January 29, 2008 approved an increase in the number of
authorized shares under the Plan (the “Plan Increase”), subject to shareholder
approval; and
 
E.           The Company agreed with the Designated Employees to obtain the
written agreement of MatlinPatterson to vote its shares in the Company in favor
of the Plan Increase when the Plan Increase is submitted to the shareholders of
the Company for approval, and MatlinPatterson is willing to enter into such an
agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties to this Agreement
intending to be legally bound do agree as follows:
 
1.   Representations and Warranties.  MatlinPatterson represents and warrants to
the Company that (i) this Agreement has been duly authorized, executed and
delivered by all necessary limited liability action on the part of
MatlinPatterson; and (ii) this Agreement constitutes the legal, valid and
binding obligation of MatlinPatterson, enforceable in accordance with its terms.
 
2.   Agreement to Vote Shares.  MatlinPatterson agrees to vote its Shares (as
defined below) in favor of the Plan Increase when the Plan Increase is submitted
to a vote of the shareholders of the Company.  For such purpose, the term
“Shares” includes all shares of the Common Stock or any other voting securities
of the Company as to which MatlinPatterson is the
 
 
 

--------------------------------------------------------------------------------


 
beneficial owner or is otherwise able to direct the voting thereof at the time
of the applicable shareholder vote.
 
3.   Specific Performance.  MatlinPatterson acknowledges that it will be
impossible to measure in money the damage to the Company if MatlinPatterson
fails to comply with the obligations imposed by this Agreement, and that, in the
event of any such failure, the Company will not have an adequate remedy at law
or in damages.  Accordingly, MatlinPatterson agrees that injunctive relief or
any other equitable remedy, in addition to any remedies at law or damages, is
the appropriate remedy for any such failure and will not oppose the granting of
any such remedy on the basis that the Company has an adequate remedy at
law.  MatlinPatterson agrees not to seek, and agrees to waive any requirement
for, the securing or posting of a bond in connection with the Company seeking or
obtaining such equitable relief.
 
4.   Miscellaneous.
 
(a)   Entire Agreement.  This Agreement constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter of this Agreement.
 
(b)   Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and shall be deemed to
have been duly given on the next business day after the same is sent, if
delivered personally or sent by telecopy or overnight delivery, or five calendar
days after the same is sent, if sent by registered or certified mail, return
receipt requested, postage prepaid, as set forth below, or to such other persons
or addresses as may be designated in writing in accordance with the terms hereof
by the party to receive such notice.
 
If to the Company:
 
Broadpoint Securities Group, Inc.
One Penn Plaza, 42nd Floor
New York, New York 10019
Attention: General Counsel
Fax: (212) 273-7186


If to MatlinPatterson:


MatlinPatterson FA Acquisition LLC
c/o MatlinPatterson Global Advisers LLC
520 Madison Avenue, 35th Floor
New York, New York 10022
Attention:  General Counsel
Fax: (212) 651-4011
 

 
2

--------------------------------------------------------------------------------


 
(c)   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as applied to contracts made
and fully performed in such state without giving effect to the principles of
conflict of laws thereof.
 
(d)   Rules of Construction.  The descriptive headings in this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.  Words used in this
Agreement, regardless of the gender and number specifically used, shall be
deemed and construed to include any other gender, masculine or feminine, or
neuter, and any other number, singular or plural, as the context requires.  As
used in this Agreement, the word "including" is not limiting, and the word "or"
is not exclusive.
 
(e)   Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of the parties to this Agreement and their legal
successors-in-interest, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
 
(f)   Counterparts.  This Agreement may be executed in one or more counterparts,
and each of such counterparts shall for all purposes be deemed to be an
original, but all such counterparts together shall constitute but one
instrument.
 
(g)   Assignment.  No party hereto shall assign its rights and obligations under
this Agreement or any part thereof, nor shall any party assign or delegate any
of its rights or duties hereunder without the prior written consent of the other
party, and any assignment made without such consent shall be void.  Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
(h)   Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of both parties.
 


 


 
[the next page is the signature page]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Voting Agreement as of the date first above written.
 
 
BROADPOINT SECURITIES GROUP, INC.
 
By:/s/ Lee Fensterstock                                         .
Name: Lee Fensterstock
Title: Chief Executive Officer and Chairman
 
 
 
MATLINPATTERSON FA ACQUISITION LLC
 


 
By:/s/ Lawrence M. Teitelbaum                                  .
Name: Lawrence M. Teitelbaum
Title: President and Treasurer
 







--------------------------------------------------------------------------------